Citation Nr: 1544614	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial, compensable rating for scars, status-post radical superpubic prostatectomy. 

2. Entitlement to service connection for hypertension, as secondary to service-connected prostate cancer, status-post prostatectomy. 

3. Entitlement to service connection for tinnitus. 

4. Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

5. Entitlement to service connection for acquired psychiatric conditions, to include posttraumatic stress disorder, anxiety, and/or depression. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

7. Entitlement to an increased rating in excess of 60 percent for prostate cancer, status-post radical superpubic prostatectomy.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to December 1968, to include service in the Republic of Vietnam. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal of several separate rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). Preliminarily, in February 2011, the RO granted the Veteran service connection for prostate cancer, status post radical superpubic prostatectomy, and provided a rating of 60 percent disabling. 

In August 2012, the RO issued a rating decision proposing to decrease the Veteran's service-connected prostate cancer from 60 percent to 20 percent. The rating decision also granted a separate, non-compensable rating for scars, and denied the Veteran's claim for a TDIU. The Veteran filed a timely notice of disagreement (NOD) to the August 2012 decision in September 2012. Subsequently, in October 2012, the Veteran's representative submitted a separate NOD contesting all issues decided on the August 2012 rating decision, to specifically include the proposed rating reduction and the denial of the Veteran's TDIU claim. That NOD also included an additional claim for service connection for hypertension, as secondary to the Veteran's prostate cancer.   

In September 2012, the Veteran also submitted additional (separate) claims for service connection for tinnitus and an acquired psychiatric disorder to include depression and anxiety, as well as a claim to reopen his previously denied claim for service connection for hearing loss. 

In April 2013, in three separate rating decisions, the RO denied all of the Veteran's claims before the VA; these include claims for (1) increased initial rating for scars, (2) service connection for hypertension, (3) service connection for tinnitus, (4) A TDIU, and (5) service connection for an acquired psychiatric disorder. Additionally, the RO denied the Veteran's motion to reopen his previously denied claim of service connection for hearing loss, finding that no new and material evidence had been submitted. Finally, in the same time period, the RO continued the Veteran's 60 percent rating for his service-connected prostate cancer. 

The Veteran, through his representative, continued his appeal by filing timely NOD's for each claim in April 2013. In January 2014, the RO issued three separate statement of the case (SOC) for the claims noted above, denying all such claims, to include continuing to deny to reopen the Veteran's claim for hearing loss. The Veteran filed a timely substantive appeal (VA Form 9) in March 2014, and the claims are properly before the Board for appellate review. 

The issues of service connection for tinnitus, hearing loss, and hypertension, increased rating for prostate cancer and scars, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Virtual VA/Veterans Benefits Management System (VBMS) was conducted. 



FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding possible in-service incurrence of noise trauma during combat duty serving in the Republic of Vietnam.

2. The preponderance of evidence is against the finding that the Veteran is currently suffering from a diagnosed psychiatric disorder, to include anxiety, PTSD and depression. 


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2. The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression, have not been met. 38 U.S.C.A. §§ 101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law.  Therefore, the Board has fulfilled its duties under the VCAA. 

New & Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran was first denied his claim of service connection for hearing loss in April 2005. In that decision, the VA found that the record failed to show any evidence of an in-service incurrence of his hearing loss. Specifically, the RO found that audiograms during service and that of his separation examination, showed no evidence of hearing loss, and service treatment records (STRs) showed no evidence of any complaints of problems with his hearing. Similarly, no medical records showed any diagnosis of hearing loss directly after service, or within the presumptive period. As such, the preponderance of evidence was against the finding of service connection for hearing loss. The Veteran did not pursue any further appeals, and the April 2005 decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In September 2012, the Veteran applied to reopen the claim; and in April 2013, the RO declined to reopen the claim, stating that no new and material evidence had been submitted. The Veteran, this time, filed a timely NOD and VA Form 9. 

New evidence received subsequent to the April 2005 rating decision, with regards to hearing loss, includes the Veteran's lay statements and statement from the Veteran's representative. Of particular note is the Veteran's statement of the conditions of his active duty tour in the Republic of Vietnam. Specifically, in September 2012 and December 2012, the Veteran and his representative submitted statements noting that the Veteran participated in active combat during his time in Vietnam. The Veteran noted that, during this time, he was exposed to gun/rifle fire, mortars and missiles while on the perimeter and in bunkers.

The Board finds this evidence as both new and material. Firstly, this information is new, as a review of the information prior to the April 2005 decision does not tend to show any indication the Veteran had engaged in any combat action during his active duty service. While his personnel records confirm his tour in Vietnam, it did not indicate any combat medals or that the Veteran participated in combat.

The lay statements are also material, as when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service." 38 U.S.C.A. § 1154(b) (West 2014). This presumption may be rebutted only by clear and convincing evidence. Id. Here, the Veteran's statement deal directly to an unestablished fact of an in-service incurrence and injury to the Veteran's hearing, specifically, noise trauma from weapons fire. 

While the Veteran's actual combat status remains unconfirmed by official personnel records, the Board finds that the Veteran's lay statements raise a possibility of in-service noise trauma, and in turn a plausible relationship between his claimed current condition and his military service. Such evidence can at least overcome the low threshold of Shade. 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for bilateral hearing loss has been submitted, and the claim is reopened. See 38 C.F.R. § 3.156.  

Service Connection - Acquired Psychiatric Disorder 

The Veteran claims that he suffers from psychiatric disorders as a result of his active duty service. Specifically, he contends that his experience while deployed in Vietnam and engaging in combat, has led to his psychiatric disorders, such as PTSD, anxiety, and depression. The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). The Board finds that the preponderance of the evidence is against the finding that the Veteran suffers from any psychiatric condition. Therefore, the claim for entitlement to service connection for an acquired psychiatric disorder must be denied.

To prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold consideration for any service connection claim is the existence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). PTSD, and other acquired psychiatric conditions, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (DSM-V) as the source of criteria for the diagnosis of claimed psychiatric disorders. DSM-V provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Board notes that the Veteran's March 2013 VA psychological examination evaluated the Veteran under the Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) guidelines, and not the newly updated DSM-V criteria. However, for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and DSM-IV. See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V). Since the Veteran's claim was certified to the Board prior to the effective date of the new rule requiring usage of the DSM-V standards, the Board finds that the March 2013 VA examination, provided to the Veteran under the DSM-IV criteria, and referenced herein, sufficient to adjudicate the claim on the merits.

Here, the Veteran claims that he suffers from PTSD, and/or depression and anxiety, due to his time in the military. The Veteran, in his lay statements, specifically identifies his in-service stressor as having engaged in combat actions during his tour in Vietnam. He reports that while there, his unit experienced gun/rifle fire, missiles and rockets, and was ordered to shoot anything they saw. The Veteran asserts that these experiences caused his PTSD, and/or depression. 

In March 2013, the Veteran was afforded a VA C&P psychological examination to diagnose and determine the etiology of any psychiatric disorders the Veteran may suffer from. During the examination, the examiner reviewed the full medical history of the Veteran, and the entirety of the claims file, as well as performing an in-person examination of the Veteran. The examination and testing revealed no Axis I diagnosis for depressive disorder or anxiety, and, returned no diagnosis for PTSD. 

On examination, the examiner noted that the Veteran did not suffer from any hallucination or delusions, and had no suicidal or homicidal ideations, panic attacks or flash-backs. While the Veteran seemed somewhat withdrawn and tended to avoid the topic of his time in combat, he showed no other signs of any psychiatric disorders. The Veteran was noted to be well groomed and appropriately dressed, with no signs of issue with memory, judgement or orientation. The examiner noted the Veteran's stressors and his statements regarding his social and psychiatric history, as well as his claimed in service combat experience. However, the examiner ultimately concluded that the evidence did not demonstrate that the Veteran was suffering from any of his claimed psychiatric conditions, and no Axis I diagnosis was provided by the examiner for the Veteran.  

The Board notes that while the Veteran's status as a combat veteran has yet to be confirmed by personnel/military records, such evidence was nonetheless considered by the VA examiner in evaluating the Veteran's condition. As noted above, the examiner noted and considered the Veteran's claimed combat stressors and considered them in his analysis in determining any possible psychiatric condition. The Board finds that a review of the VA examiner's findings reveals that his determination was not based on the Veteran's stressors, but rather based on the fact that the Veteran did not suffer from the requisite symptoms for a diagnosis. As such, the Board finds that further development of the claims remanded herein, with regards to whether the Veteran engaged in combat would not affect the outcome of the analysis of this claim, and therefore, the Board may properly adjudicate this claim in this instance. 

The Board acknowledges the Veteran's assertions that his claimed in-service stressors cause him to develop his claimed psychiatric condition. However, the Board finds that the Veteran, as a lay person, is not competent to provide a diagnosis for such a complex disability dealing with psychiatric disorders, much less determining the etiology of such a condition. Layno at 470. Such determinations of must be provided by a medical professional with the proper training, education and experience, in the appropriate fields. See Jandreau.  Therefore, the Board finds that the March 2013 examiner's diagnosis, or there-in-lack-of a diagnosis, be most probative; as such, without a current diagnosed psychiatric condition, the appeal must be denied.


ORDER

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression and anxiety, is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Increased Rating - Scars

The Board notes that the claim of entitlement to an increased rating for scars is inextricably intertwined with the issue of increased rating for prostate cancer, which is being remanded to the RO/AOJ for further development (see below). Thus, it is further appropriate to defer final appellate review of this claim until such time that the claim of increased rating for prostate cancer has been adjudicated and properly before the Board. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Board finds that these issues of residuals of prostate cancer and scars are inextricably intertwined in such that the additional development of one may produce additional, and possibly probative, evidence for the other issue/claim. Here, any additional examination or medical records obtained as a result of this remand for the Veteran's increased rating claim for prostate cancer, and residual thereof, may include details and new medical information regarding the Veteran's scars. As the Veteran's last VA examination was more than three years ago, in July 2012, if the RO undertakes another examination, new medical information regarding the Veteran's scars would most likely be obtained, rendering any conclusions regarding the Veteran's condition currently premature. As such, a remand is necessary to ensure the Veteran is afforded every possible opportunity to obtain a complete record. 

Service Connection - Hypertension 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 
38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran was afforded a VA Compensation and Pension (C&P) examination for his claimed hypertension, as due to his service-connected prostate cancer, in March 2013. During the examination, the Veteran noted that he experienced, at times, dizziness and headaches from hypertension. The examiner ultimately diagnosed the Veteran's with hypertension. The examiner, after an analysis of the Veteran's medical history and claims file, and an in person examination of the Veteran, failed to provide any conclusions or opinion regarding the etiology of the Veteran's hypertensive condition. 

Resolving this problem, in April 2013, the VA obtained an addendum opinion regarding the Veteran's hypertension as it relates to the Veteran's prostate cancer. The VA examiner ultimately concluded that the Veteran's prostate cancer, and treatment thereof, did not cause, or was not otherwise etiologically related to the Veteran's hypertension. 

The Board, however, find the March 2013 examination and the subsequently April 2013 addendum opinion to be inadequate for an appellate review on the merits. While the VA examiner provided a negative nexus opinion regarding causation, the examiner failed to provide any analysis or conclusion with regards to whether the Veteran's claimed condition was aggravated by the Veteran's service-connected prostate cancer, or residuals of his prostatectomy. See Allen v. Brown, 7 Vet. App. at 448. As noted above, a condition that is aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. 

Here, the VA examiner failed to provide any conclusion regarding aggravation of the Veteran's hypertension by the Veteran's already service-connected prostate cancer. To not address such matter renders such examination and medical opinion inadequate and it serves little probative value to answering the inquiry at hand. 

The Board notes, that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When, however, VA provides an examination, it is required to provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). Therefore, the VA must, at least, obtain another addendum medical opinion addressing aggravation of the Veteran's hypertension, prior to any further appellate review for the VA to fulfill its duty to the Veteran. 

Service Connection - Hearing Loss & Tinnitus 

The Veteran contends that his hearing loss and tinnitus is related to his active duty service. Specifically, the Veteran asserts that he engaged in combat while deployed in the Republic of Vietnam, and as a result, he was exposed to noise trauma to include gun/rifle fire, mortar, and missiles. The Board notes that Veteran has been consistent throughout the appeals process with regards to his claim of engaging in combat during his tour in Vietnam. In a December 2012 lay statement, the Veteran noted that he was in the 3rd of 8th of the 4th division infantry, stationed in the Central Highlands in Plaiku, South Vietnam. See VA Form 21-0781, dated December 2012, see also Representative Statement, dated September 2012. 

Indeed, a close review of the Veteran's claims file reveals that the Veteran did in fact serve in the Republic of Vietnam; however, no records have been obtained with regards to confirming the combat status of the Veteran during that time. The Board finds that, as a component of its duty to assist the Veteran, the VA must attempt to obtain those records necessary to confirm whether the Veteran engaged in combat during his active duty service. 

Additionally, the Board notes that the VA has not afforded the Veteran any opportunity for an examination regarding either one of his claims for hearing loss or tinnitus. The Board finds that, in light of the evidence presented herein, a VA Compensation & Pension (C&P) examination is warranted to determine the nature and etiology of the Veteran's claimed hearing loss and tinnitus conditions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Increased Rating - Prostate Cancer

Additionally, the Board finds that additional development is required as to the Veteran's claim for entitlement to an increased rating for the Veteran's service-connected prostate cancer. The Board notes that Veteran's April 2013 NOD stated that he disagreed with the previous decision, and noted that the Veteran wished to appeal all issues decided by that previous rating decision, which included a rating decision for prostate cancer. While the RO read that April 2013 NOD to only referring to the Veteran's claim for hypertension and a TDIU, the Board finds that in reading that appeal in the eye most favorable to the Veteran, the NOD should be read to include all issues included in the April 2013 rating decision, to include increased rating for prostate cancer. As the RO never issued a SOC with regard to this issue, the Board is required to remand the issues to the RO for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999). However, if the determination at the RO/AOJ remains unfavorable for the Veteran, or he remains unsatisfied with his rating, the Veteran must file a substantive appeal (VA Form 9) for this specific issue, before it can be returned to the Board for appellate review. 

TDIU

Remand is also required regarding the claim of entitlement to TDIU. This is because the claim is inextricably intertwined with the Veteran's other claims on appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). In adjudicating a claim for TDIU, VA may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294, 297 (1995). VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect a veteran's service-connected disabilities have on his ability to work. Friscia, 7 Vet. App. at 297. Here, the issues of entitlement to an increased evaluation and other service connection claims would impact the TDIU issue as the result of such an examination, or medical opinion, would affect the Veteran's potential entitlement to a TDIU, as it speaks directly to the Veteran's occupational and social capacity. Additionally, there is no examination of record. Accordingly, remand for an examination and adjudication is required.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed scars, hypertension, hearing loss, tinnitus, and TDIU, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Furnish a SOC for the claim of increased rating in excess of 60 percent for prostate cancer, status-post prostatectomy. Only if the Veteran perfects the appeal (submit a VA Form 9) should this claim be certified to the Board following completion of any necessary development. 

The RO is advised to perform all tests and examinations necessary to determine the current nature and level of disability the Veteran's suffers from.

3. After the above development has been completed, contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate archive/depository and attempt to obtain a unit history of the 3rd of 8th unit, of the 4th division infantry, who served in Plaeiku, South Vietnam (Central Highlands), from October to December 1968. Alternatively, attempt to obtain any records, personnel, orders or the like, regarding the Veteran's station, post, or MOS during his deployment in Vietnam. Specifically, the RO/AOJ should seek to confirm the whether the Veteran was engaged in any combat during any of time of his active duty service. 

4. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

5. After the above has been completed, the RO should obtain an examination and/or addendum opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed hypertension condition, as secondary to the Veteran's service-connected prostate cancer, status-post prostatectomy, and addressing whether it is at least as likely as not that the Veteran's hypertension is related to / caused by, or AGGRAVATED (permanently worsened beyond normal progression) by his service-connected prostate cancer, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

6. After the above is completed, the RO should obtain an examination from a suitably qualified examiner for the Veteran's claim for hearing loss and tinnitus. The examiner should discuss the nature and etiology of the Veteran's claimed hearing loss and tinnitus, to include a diagnosis, addressing whether it is as least as likely as not that the Veteran's diagnosed disorders, if any, is etiologically related to/caused by, or aggravated by the Veteran's military service.  

The RO must ensure that appropriate attempts to obtain personnel records regarding whether the Veteran engaged in combat during his military service has been made prior to any examination for hearing loss or tinnitus. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

7. Finally, after all of the above has been completed, the RO should schedule the Veteran for a social and industrial survey for an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.  The surveyor should take particular note of the February 20, 2014 letter from Dr. M.C.T.

8. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

9. After obtaining the examinations and associating it with the claims file, the RO/AOJ should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


